Case 2:17-cr-00360-JJT Document 279 Filed 01/27/29 Page 1 of 2 O

XN File
AbdulKhelic Lahiol D _Lop@eD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

_ A RECEIVED COPY
oe BY67 WW. Por Cw Peince boone JAN 2 7 2020
Ax Phoemis2 ) Artopna L¥5053 | CLERK U8 DISTRICT COURT
(_) ey Sepury
[_) ONITEN STATES  NeSTRECT Cover
U Stsmerct OF ArRzzaNA
Vp
NS UNUETED STATES
ae PLAINTIFF
| Bact + Galan Je Twehs
oO lk. Case Ny. Qt17- Cire O03 bO- TIT= BSB
a
AlodulKhabirr_Luabicl
LN Nefendantt

 

oo
=

 

E®.. TRANSCRERT dF MAY %, 80/5

 

 

 

 

ANS TINVESTZGATIAN RELATES TO TERRAETS

 

Your Honor, Tn_addithon to the FB. net telling

 

WO)
Me te (wes under iwuestiqation. that TA fi etlected in

 

the May GC, 01S FRE TRansoriist._. Voeu roy // alsa nope.

 

HO

Je CBS. MAC DELO Slate! WA the transcript thet LT was queen

 

any +foyr-ms D Sg te. Noy coi/) Yt Lond w the hranseript

 

nate T WS Lolo by the. Ff, 8 rz that IE Tr toa pfed, TT

 

Covld have My lawyer present. Moye. impoftenT ZT Le /2-S

 

Never La fel tk CU4AS OL enberulec) fo BAY inveshoetion

 

that pt was releted to terrorism + All the above.

 

Hobe iM wet Lind iu the Mas 6, Rols FIBRE Parser.

 

 

 

“Ss the Grvtt, be toll how Carsfy/ i& be essible Chit

 

overs

 
Case 2:17-cr-00360-JJT Document 279 Filed 01/27/20 Page 23

 

—

/ Leas Clare s | thet if WAS CA. inveTigation elated to

 

a

Cerrpci sim. and. to add ty thel FE wes fever told that rl

 

U4AS a inkrute ww) Ce lated bo terror’ and it LHS inder invesfigalion,

 

The only thing £ was fol! by -the FBI thi 76 was

NH

 

J
Le come! as a. Confidential nett! . Therefore. fysr2

 

Could the Prose culan tat I Knew thet

KIO SUM 2

 

 

 

 

a « a Le + - a o
(tr pow Gs nuesligat (Ore CO dMee rnina Cerrorisim 1A PROCESS , )
Unless they Choug At LL was  Cleirmvyo yet ‘ \

 

 

Nos LL reiterate TT was Evol thet on IT LD shovtel
CJ aS told! C0685 they (meaning LAT ) be

 

askKino ANe  SdmMe. qoeslians Ve hapes ehce thes

 

J try to prevest Cnd- fervor tack )

Leu!

 

Mee erate re (was GQ gnlerejew i" elcbbe, ty Qh

1 the feture : |

 

te ryorist [NVES gation e

 

Please. also _yofine. thet WEY the. ‘ May ay Dols FAL

 

Transcript HA 6 Burnes ( FRI ofbez/ ) shites yet he fe cording

 

bc fore. he gels ts fy. heme. Chat he Cas G2ing

ne
NS

 

& ling.
tLe Cry andl splerufece) a and the Lwdr-d ‘ Uyleyulei ? Was

 

LDC VERY~ used 4 WA. May PRESENCE « { _eaally rp farms UPC

 

Si a pned Ansel Ajé ment boing at Oo investigation there | as No

pues}?

 

Tar CSTSZ NEC? T hope a alsa Ca be thes IE

\

 

Considerats, dite th terms ot (Cale Cu) vay’ How.

 

 

Ahaabgor , uacerels

YY

 

“Date qa he hed By LLL bo bos Sohal

 

 

/

 

 

 

 
